                   Case 1:15-cv-02010-JDB Document 84 Filed 01/25/21 Page 1 of 3

                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


 MARY OFISI, et al.,

     Plaintiffs,
                                                              Civil Action No. 15-2010 (JDB)
          v.

 BNP PARIBAS, S.A., et al.,

     Defendants.


DEFENDANT COUNSEL’S REPLY TO PLAINTIFFS’ OPPOSITION TO ATTORNEY
MCMAHON’S MOTION TO WITHDRAW


       Comes now Defense Counsel Martin F. McMahon and offers this reply to Plaintiff’s Opposition to

his Motion to Withdraw (ECF 83) from the above captioned case, citing a total lack of cooperation and

communication with client Al Shamal Arab Bank (hereinafter “ASB”.)

       The Plaintiffs’ posture in opposing Attorney McMahon’s motion to withdraw poses significant

difficulties for Defendants and perhaps the Court.

       Given the experience of the past 18 months, it is clear that Defendant Al Shamal Arab Bank is either

not cognizant of, or perhaps respectful of, the U.S. judicial system.

       Despite numerous requests for assistance in defending the bank, ASB has been totally uncooperative

and not very forthcoming in providing information for Attorney McMahon to use in defending them.

       Attorney McMahon recognizes that allowing him to withdraw will have an impact on the case and

could result in a denial of due process for Defendant ASB. But allowing the case to go forward under the

current circumstances is likely to have similar impact.

       If Plaintiffs want Attorney McMahon to remain in the case, they should: 1) withdraw their motion to

compel; and, 2) acknowledge to the Court that they are not likely to get more information from ASB—and


                                                          1
               Case 1:15-cv-02010-JDB Document 84 Filed 01/25/21 Page 2 of 3

that they accept that reality. Furthermore, given the current level of cooperation, they are unlikely to be able

to schedule depositions and other discovery.

       It is possible that the new ownership of the bank wants to secure its own counsel, perhaps counsel

that they have used in the past. Under its current ownership, ASB has no relationship with Attorney

McMahon. Their lack of cooperation merely illustrates that.

       Attorney McMahon should be allowed to withdraw from the case.

       Respectfully submitted,

                                               /s/ Martin F. McMahon

                                               Martin F. McMahon, Esq.
                                               D.C. Bar Number: 196642
                                               Martin F. McMahon & Associates
                                               1717 K Street, N.W., Suite 900
                                               Washington, D.C. 20006
                                               (202) 862 - 4343
                                               mm@martinmcmahonlaw.com




                                                       2
                Case 1:15-cv-02010-JDB Document 84 Filed 01/25/21 Page 3 of 3

                                        CERTIFICATE OF SERVICE


       I certify that on January 25, 2021, I filed the foregoing Reply to Plaintiff’s Opposition to Attorney

McMahon’s Motion to Withdraw with the Clerk of Court using the CM/ECF system, which will send notice

of this filing to all parties registered to receive such notice, including defense counsel.



                                                       /s/ Martin F. McMahon
                                                       Martin F. McMahon, Esq.




                                                         3
